Citation Nr: 0803349	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-13 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to July 
1973 in the United States Air Force. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The veteran presented testimony before the undersigned 
Veterans Law Judge at the RO in December 2007.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.  


FINDING OF FACT

There is no competent medical evidence of a causal 
relationship between the current bilateral hearing loss and 
service, and this disorder was not shown within one year 
following service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflect that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
May 2003.  As this letter was issued prior to the appealed 
rating decision, this case raises no procedural concerns in 
view of the Mayfield line of decisions.  Moreover, another 
VCAA letter was issued in June 2004.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, such notification was provided in a 
September 2007 letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board also notes that the veteran has been afforded a 
comprehensive VA examination in conjunction with this appeal, 
addressing the disorder at issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).



II.  Service Connection for Hearing Loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  In such 
instances, a grant of service connection is warranted only 
when, "all of the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service."  See 38 C.F.R. § 3.303(d). 
 
Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  It is appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995; 38 C.F.R. § 3.309(a). 
 
Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz are 
40 decibels or greater; the thresholds for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385. 

In this case, the veteran has alleged that his hearing damage 
was caused by exposure to loud noise as a jet aircraft 
mechanic, as indicated in his testimony from the December 
2007 hearing.  Also, a review of the veteran's DD Form 214 
indicates that his military occupational specialty was that 
of an aircraft mechanic.  

The record before the Board contains medical records and 
post-service medical records.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 148-49 (2001) (a discussion of all evidence by the 
Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).  The record includes an in-service Report 
of Medical Examination dated in September 1966.  This 
examination revealed that the pure tone audiometric 
thresholds between 500 to 4000 Hz were within normal limits 
for each ear upon induction into service.  The findings are 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
--
10
LEFT
5
0
5
--
15
 
A May 1973 separation examination also revealed that the pure 
tone audiometric thresholds between 500 to 4000 Hz were 
within normal limits for each 
ear upon discharge from service.  The findings are as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
20
LEFT
5
5
0
5
20

There was one notation for hearing loss in the service 
medical records.  The January 2, 1973 service medical record 
notation states:  "decrease hearing in right ear 
intermittently, acquired ear problem in SEA, using Q tips and 
alcohol...."  However, the January 7, 1973 record states:  
"hearing good."  Notes from January of 1973 indicated that 
a preauricular cyst was removed from the right side of the 
veteran's face/ear.  There was also a notation for an ear 
infection in December 1972.  

Subsequent to service, the first medical evidence of hearing 
loss is found in an audiological evaluation from the Lions 
Club in March 2003.  On the private audiological evaluation, 
the findings were as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
45
50
LEFT
10
5
25
40
55

It is not clear whether the testing at that time met VA 
specifications, pursuant to 38 C.F.R. § 3.385.  In July 2003, 
the veteran's private doctor, Dr. Riley, opined that the 
veteran suffered from high frequency hearing loss.  He stated 
that:  "[w]e did talk at length about the cause of your 
hearing loss which it is very difficult to completely 
identify one particular cause as it relates to long-term 
hearing loss."

The veteran was examined by the VA in November 2004.  He told 
the medical examiner that he has had difficulty hearing 
speech clearly for the last year and a half.  The veteran 
reported a history of military noise exposure, no significant 
occupational noise exposure, and occasional recreational 
noise exposure.  On the authorized audiological evaluation 
conducted in November 2004, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
35
50
55
LEFT
20
20
30
45
55

The average pure tone thresholds (using the four 1000 to 4000 
frequencies) were 40 decibels in the right ear and 38 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 60 percent in the right ear and 
60 percent in the left ear.  The examiner diagnosed the 
veteran with mild to moderately severe sensorineural hearing 
loss bilaterally.  In January 2005, the examiner was asked to 
provide an opinion as to the cause of the hearing loss.  
After review of the claims file, the examiner noted the 
veteran's hearing thresholds before, during, and after his 
military service.  The examiner determined that the hearing 
loss was not caused by, or the result of, military service 
(nor to cyst or cyst removal) given the normal results from 
the May 1973 separation examination.

The Board is aware of the 2003 private doctor's opinion; 
however, the doctor did not review the claims file, and did 
not render an opinion regarding causation.  The Board notes 
that a fully informed medical opinion is needed in order to 
clarify the etiology of any current condition.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); see also Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (holding that Board must rely on independent 
medical evidence to support its findings and must not refute 
medical evidence in the record with its own unsubstantiated 
medical conclusions). 

By contrast, the VA examiner reviewed the entire claims file 
and provided a rationale for concluding that there was no 
causal relationship between current bilateral hearing loss 
and service.  Given that this opinion was based on a more 
thorough review of the veteran's history in regard to this 
disorder, the Board finds it to have substantially greater 
probative value than the private opinion.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (the Board, however, may 
favor the opinion of one competent medical professional over 
that of another so long as an adequate statement of reasons 
and bases is provided).

Moreover, treatment for bilateral hearing loss began 
approximately 35 years following separation from service.  
The veteran's recent statement to the 2004 VA examiner-
complaint of hearing loss over the last year in half-is 
indicative of no continuity of hearing loss symptomatology 
since service, which is supported by the complete absence of 
treatment for this disorder either in service or soon 
thereafter and the unfavorable November 2004 opinion.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) 
(holding the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements); Maxson 
v. Gober, 230 F.3d 1330, 1331 (Fed. Cir. 2000).  

Further, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Here, the veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render either a diagnosis or a competent opinion as to 
medical causation.  Accordingly, the veteran's lay opinion 
does not constitute competent medical evidence and lacks 
probative value as to the matter of medical diagnoses and 
causation.  See also Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report that on which he or 
she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992) (a veteran is not competent to offer opinions 
on medical diagnosis or causation).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for bilateral hearing 
loss, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


